Title: To Alexander Hamilton from William S. Smith, 6 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            August 6th. 1799.
          
          Enclosed is a Copy of a Letter that I forwarded to Capt. Cortlandts by Nathaniel Crafts, who on inspection I found totally disqualified to discharge the duty of a Soldier, in consequence of a rupture in the Groin, as reported in the return; and from accounts, for at Least fourteen years standing; and so apparent without close inspection that I am astonished at Captain Cortlands not having noticed it, in the first instance,
          I have the honor to be with Great respect. Your most Obedient. & very Humbl. Servt.
          
            W. S. Smith Lt. Colo. Comd
            12th. Regt
          
        